Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, “that second spinal” should read “that the second spinal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 - 6 and 9 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a third screw”.  Claim 4 depends from claim 1 which recites a first screw and a first and second set screw.  It is unclear if the third screw should be interested as a bone screw, such as shown in Fig. 9 in which there are two bone screws, or if it is a third set screw.  For purposes of examination it will be interpreted as a second screw. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 7 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shoshtaev (US 9,247,964 B1).

Regarding claim 1, Shoshtaev discloses a surgical method (Abstract) comprising: 
providing a first screw including a first spinal rod disposed therein (see remarked Fig. 23 below which shows a first screw and a first spinal rod ref. 708); 

rotating a second portion of the first connector with respect to the first portion of the first connector (remarked Fig. 23 below shows a second portion with a substantially circular opening configured to mate with the first portion in a rotational manner to affect the angular relationship between the spinal rods); and 
disposing a second spinal rod in a channel of the second portion of the first connector  (Fig. 23, ref. 706).

    PNG
    media_image1.png
    574
    807
    media_image1.png
    Greyscale




Regarding claim 4, Shoshtaev discloses the, further comprising: 
disposing the second spinal rod in a third (assumed to be second) screw; 
contacting a first portion of a second connector with a portion of the third screw; 
rotating a second portion of the second connector with respect to the first portion of the second connector; and disposing the first spinal rod in a channel of the second 











    PNG
    media_image2.png
    556
    659
    media_image2.png
    Greyscale



Regarding claim 7, Shoshtaev discloses the method of claim 1, wherein a first distance defined as the distance between the first spinal rod and a plane defined by a top surface of the first screw is different from a second distance defined as the distance between the second spinal rod and the plane (see remarked Fig. 23 below which shows a first distance D1 between a plane and the first spinal rod being greater and thus different that a distance D2 between the second spinal rod and the plane).  




    PNG
    media_image3.png
    518
    730
    media_image3.png
    Greyscale
Regarding claim 8, Shoshtaev discloses the method of claim 1, wherein the first screw is secured to a first vertebra (Fig. 20 shows an example configuration using the components and systems disclosed by Shoshtaev in which the first screw may be connected with a first vertebra).  

    PNG
    media_image4.png
    240
    575
    media_image4.png
    Greyscale



Regarding claim 9, Shoshtaev discloses the method of claim 4, wherein the first screw is secured to a first vertebra and the second screw is secured to a second vertebra (see remarked Fig. 18 below).


    PNG
    media_image5.png
    518
    838
    media_image5.png
    Greyscale
  



Regarding claim 11, Shoshtaev discloses a spinal surgical method (Abstract) comprising: 
securing a first screw to a first vertebra on a first side of a spinous process (Figs. 15 - 21 show various configurations in which a first screw, see remarked Fig. 23 below, may be attached to a first vertebra), a first connector secured to the first screw, the first connector including first and second channels (see remarked Fig. 23 below); 
securing a first spinal rod in the first channel (Fig. 23, ref. 708); securing a second spinal rod in the second channel (Fig. 23, ref. 706); 
securing a second screw to a second vertebra on the first side of the spinous process, a second connector secured to the second screw, the second connector including third and fourth channels (See remarked Fig. 18 which shows one of a variety of configurations in which a second connector and screw may be used in a system); -12-SPINE 3.OF-628 CON 
securing the first spinal rod in the third channel, and securing the second spinal rod in the fourth channel (See remarked Fig. 18 below).

    PNG
    media_image6.png
    561
    686
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    607
    707
    media_image7.png
    Greyscale


Regarding claim 12, Shoshtaev discloses the spinal surgical method of claim 11 further including the steps of: 
securing a third screw to the first vertebra on a second side of a spinous process, a third connector secured to the third screw, the third connector including fifth and sixth channels; 
securing a third spinal rod in the fifth channel; 
securing a fourth spinal rod in the sixth channel; 


    PNG
    media_image8.png
    551
    668
    media_image8.png
    Greyscale



Regarding claim 13, Shoshtaev discloses the spinal surgical method of claim 11, wherein the first spinal rod is parallel to the second spinal rod (Fig. 18).  



Regarding claim 15, Shoshtaev discloses the spinal surgical method of claim 14, wherein the third spinal rod is parallel to the first spinal rod (Fig. 18).  

Regarding claim 16, Shoshtaev discloses the spinal surgical method of claim 11 further including the steps of: securing a third screw to a third vertebra on a second side of a spinous process, a third connector secured to the third screw, the third connector including fifth and sixth channels; securing a third spinal rod in the fifth channel; securing a fourth spinal rod in the sixth channel; securing a fourth screw to a fourth vertebra on the second side of the spinous process, a fourth connector secured to the fourth screw, the fourth connector including seventh and eight channels; -13-SPINE 3.OF-628 CON securing the third spinal rod in the seventh channel, and securing the fourth spinal rod in the eight channel (Fig. 17 shows a configuration in which screws and connectors are stacked both vertically and on opposite sides of the midline of the spine and Fig. 20 shows support for a vertical stacking arrangement involving a plurality of vertebra, including at least four.  Such a scenario meets the limitations of claim 16 in which the connectors are replicates of each other.).  

Regarding claim 17, Shoshtaev discloses the spinal surgical method of claim 16, wherein the first spinal rod is parallel to the second spinal rod (as shown in Figs. 17 - 18, the spinal rods are arranged in a parallel orientation).  

Regarding claim 18, Shoshtaev discloses the spinal surgical method of claim 17, wherein the third spinal rod is parallel to the fourth spinal rod (as shown in Figs. 17 - 18, the spinal rods are arranged in a parallel orientation).  

Regarding claim 19, Shoshtaev discloses the spinal surgical method of claim 18, wherein the third spinal rod is parallel to the first spinal rod (as shown in Figs. 17 - 18, the spinal rods are arranged in a parallel orientation).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoshtaev (US 9,247,964 B1) in view of Hawkins (US 2017/0265901 A1).

Regarding claim 2, Shoshtaev discloses, further comprising the steps of: inserting a second set screw through the second connector portion of the first connector (Fig. 23 shows a second set screw and if further described in Col. 8, lines 23 - 33).  

Shoshtaev is silent regarding the steps of inserting a first set screw placed through the first portion of the first connector and placing a nut over a portion of the first set screw and tightening the nut to prevent the rotation of the first portion of the first connector with respect to the second portion of the first connector portion. However Shoshtaev does disclose a two part screw (best seen in Fig. 25, refs. 806 the top portion of ref. 812) threadably coupled with the tulip and threadable coupled with a nut (ref. 810) and further discloses that any closure mechanism may be used to lock spinal rod ref. 708 (Col. 8, line 28).

Regarding claim 5, Shoshtaev discloses the method of claim 4, further comprising the steps of: inserting a fourth set screw through the second connector portion of the second connector (because the connectors are replicas, a fourth set screw is disclosed). 

Shoshtaev is silent regarding the step inserting a third set screw through the first portion of the second connector; -11-SPINE 3.OF-628 CON placing a nut over a portion of the third set screw; and tightening the nut to prevent the rotation of the first portion of the second connector with respect to the second portion of the second connector portion. Shoshtaev does disclose a two part screw (best seen in Fig. 25, refs. 806 the top portion of ref. 812) threadably coupled with the tulip and threadable coupled with a nut (ref. 810) and further discloses that any closure mechanism may be used to lock spinal rod ref. 708 (Col. 8, line 28).
 Hawkins teaches an orthopedic bone anchor assembly, in the related field of spinal implants, in which a connector (Fig. 2B, ref. 230, paragraph [0067]) is placed over a tulip of a screw (Fig. 2A). The assembly comprising a first set screw (paragraph [0067], ref. 208, Fig. 2B) placed through an aperture in the connector and threadably coupled with the tulip, the first set screw having an extension portion (ref. 208p) extending through the aperture in the connector (ref. 236) and threadably coupled with a nut (refs. 232, 238, Figs. 2C & 2D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the connecting mechanism (two part set screw) of Shoshtaev with the connection 

Regarding claim 6, Shoshtaev in view of Hawkins discloses the method of claim 5, wherein the step of rotating the second portion of the second connector includes the step of rotating the second portion of the second connector with respect to the first portion of the second connector such that first spinal rod disposed in the channel of the second portion of the second connector is parallel to the second spinal rod (Fig. 18 shows one such orientation of the first and second spinal rods after final tightening and rotation of the parts of the connectors).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773